OPINION
BURGESS, Justice.
This case involves the interpretation of deed reservations concerning mineral and royalty interests. In 1946, L.G. Tuer and wife, Iva Mae Tuer, conveyed a 44.5 acre tract of land to R.D. Patrick. The Tuers reserved a Vi6th royalty interest.1 In 1950, the Patricks conveyed the 44.5 acres to Maurice Franklin Barrett and wife, Carrie Lee Barrett. The deed contained several reservations and exceptions. The first was as follows:
However, there is excepted from this conveyance a one-sixteenth (Vi6th) royalty interest in and to all of the oil, gas, sulphur and other minerals ... which said one-sixteenth (Vieth) royalty interest was reserved unto L.G. Tuer and wife, Iva Mae Tuer, by deed dated July 13, 1946, and recorded in Vol. 287, page 372, Deed Records, Liberty County, Texas, to which reference is here made.
The deed also contained the following clause:
There is, however, excepted and reserved to the Grantors, their heirs and assigns, an undivided one-half (V2) interest in and to all the oil, gas, sulphur and other minerals ... except a one-thirty second (Vknd) royalty interest in and to all of the oil, gas, sulphur and other minerals ... out of the minerals so reserved herein, which said one-thirty second (V32nd) royalty interest is hereby specifically conveyed by Grantors herein to Grantees herein.
In 1952, the Tuers conveyed their Vi6th royalty interest to the Patricks. Subsequently, oil and gas leases were executed and a dispute arose as to the percentage of royalty interests held by the parties under *419the 1950 deed. The trial court accepted a stipulation of facts submitted by the parties and entered judgment awarding appel-lees a %2nd interest and appellant a Vs2nd interest. Appellees are successors in title to the Patricks and appellant is successor in title to the Barretts. Appellant alleges a single point of error, viz:
The trial court erred when it held that the disputed royalty interest was owned one-thirty-second (V32) by the Patricks and one-thirty-second (V32) by Barrett, because as a matter of law, the total of the disputed one-sixteenth (Vi6) royalty interest was owned by Barrett.
The sole question is the interpretation of the 1950 deed from Patrick to Barrett. In matters of this kind, unless otherwise clearly stated by the parties, a presumption arises that a grantee receives a royalty interest proportionate to his mineral interest received in the deed. Benge v. Scharbauer, 152 Tex. 447, 259 S.W.2d 166 (1953); see Selman v. Bristow, 402 S.W.2d 520 (Tex.Civ.App.—Tyler 1966, writ ref'd n.r.e.). Thus, in the 1950 deed, when Patrick reserved V2 of the minerals he only reserved V2 of the remaining Visth royalty interest.
Furthermore, it is a general principal of construction of instruments that the parties intended every clause in an instrument to have some effect and that all parts of an instrument will be given effect if possible. Woods v. Sims, 154 Tex. 59, 273 S.W.2d 617 (1954). Thus, when Patrick excepted a V32nd royalty interest from his reservation, he negated any reservation of royalty interest. The deed must be construed to confer upon Barrett, the grantee, the greatest estate that the terms of the instrument will permit. Waters v. Ellis, 158 Tex. 342, 312 S.W.2d 231 (1958). Also, if there is any doubt as to the proper construction of a deed, that doubt should be resolved against the grantor. Garrett v. Dils Company, 157 Tex. 92, 299 S.W.2d 904 (1957). Therefore, in the 1950 deed, Patrick granted Barrett a Vi6th royalty interest.
Appellees’ sole argument is the initial clause in the 1950 deed which references the Vi6th royalty interest reserved by the Tuers was to be charged against the royalty interest Barrett would have received under his grant of V2 of the minerals. This construction is not evidenced by a plainly expressed agreement as required by Benge, supra, nor does it comply with the rules of construction previously noted.
The trial court erred in awarding Patrick a V32nd royalty interest over and above the Vieth interest he received from the Tuers. The cause is reversed and remanded for the entry of a judgment declaring appellant a Vi6th royalty interest owner and disbursing the disputed funds in accordance with this interest.
REVERSED AND REMANDED.

. Both parties agreed in their briefs that in Liberty County in 1950, a */sth royalty interest in a mineral lease was standard.